UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05617 SHELTON GREATER CHINA FUND (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Address of principle executive offices)(Zip Code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, CA 94104 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988 Date of fiscal year end: 12/31 Date of reporting period: 07/01/12 to 06/30/13 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Proxy Voting Record Registrant : Shelton Funds Fund Name : SHELTON GREATER CHINA FUND Date of fiscal year end: 08/31/2013 In all markets, for all statuses, for Key- AIA Group Limited Ticker Security ID: Meeting Date Meeting Status CINS Y002A1105 05/10/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Barry CHEUNG Chun-yuen Mgmt For For For 6 Elect YEO George Yong-Boon Mgmt For For For 7 Elect Narongchai Akrasanee Mgmt For For For 8 Elect QIN Xiao Mgmt For For For 9 Elect Mark E. Tucker Mgmt For Against Against 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Amendment to Restricted Share Plan Mgmt For For For 14 Amendments to Articles Mgmt For For For Angang Steel Co. Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y0132D105 05/31/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Directors' and Supervisors' Fees Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Supply of Materials and Services Agreement Mgmt For For For 9 Supply of Materials Agreement Mgmt For For For 10 Financial Services Agreement Mgmt For Against Against 11 Issuance of Bonds Mgmt For Against Against 12 Non-Voting Meeting Note N/A N/A N/A N/A Asustek Computer Inc Ticker Security ID: Meeting Date Meeting Status CINS Y04327105 06/17/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Amendments to Articles Mgmt For For For 8 Extraordinary Motions Mgmt For For For 9 Non-Voting Agenda Item N/A N/A N/A N/A Bank of China Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 03/26/2013 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect WANG Shiqiang Mgmt For For For 3 Adjustment to Conversion Price of Convertible Bonds Mgmt For For For 4 Amendments to Articles Mgmt For For For Bank of China Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 05/29/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Financial Statements Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Annual Budget Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Elect LI Lihui Mgmt For For For 10 Elect LI Zaohang Mgmt For For For 11 Elect JIANG Yansong Mgmt For For For 12 Elect Paul CHOW Man Yiu Mgmt For For For 13 Elect LU Zhengfei Mgmt For For For 14 Elect Leung Cheuk Yan Mgmt For For For 15 Elect LIJun Mgmt For For For 16 Elect WANG Xueqiang Mgmt For For For 17 Elect LIU Wanming Mgmt For For For 18 Elect TIAN Guoli as a Director Mgmt For For For 19 Elect WANG Yong as a Director Mgmt For For For 20 Elect SUN Zhijun as a Director Mgmt For Against Against 21 Elect LIU Lina as a Director Mgmt For For For 22 Authority to Issue Qualified Write-down Tier-2 Capital Instruments Mgmt For For For Bank of China Ltd. Ticker Security ID: Meeting Date Meeting Status ISIN CN000A0JMZ83 10/25/2012 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Remuneration Plan of 2011 Mgmt For For For 3 Appointment of Auditor and Authority to Set Fees Mgmt For For For BBMG Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y076A3105 05/21/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Financial Statements Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Directors' Fees Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Authority to Issue Debt Instruments Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 10 Non-Voting Meeting Note N/A N/A N/A N/A BOC Hong Kong(Hldgs) Ticker Security ID: Meeting Date Meeting Status CINS Y0920U103 05/28/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect LI Lihui Mgmt For For For 6 Elect GAO Yingxin Mgmt For For For 7 Elect SHAN Weijian Mgmt For For For 8 Elect NING Gaoning Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For For For Cheung Kong (Holdings) Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y13213106 05/21/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Victor LI Tzar Kuoi Mgmt For Against Against 6 Elect Edmond IP Tak Chuen Mgmt For Against Against 7 Elect Justin CHIU Kwok Hung Mgmt For For For 8 Elect LEUNG Siu Hon Mgmt For For For 9 Elect Roland CHOW Kun Chee Mgmt For For For 10 Elect Charles LEE Yeh Kwong Mgmt For Against Against 11 Elect Anthony YEH Yuan Chang Mgmt For For For 12 Elect Rosanna WONG Yick Ming Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 15 Authority to Repurchase Shares Mgmt For For For 16 Authority to Issue Repurchased Shares Mgmt For Against Against 17 Non-Voting Meeting Note N/A N/A N/A N/A China Construction Bank Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y1397N101 06/06/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Budget of 2013 fixed assets investment Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Elect ZHANG Jianguo Mgmt For For For 10 Elect ZHAO Xijun Mgmt For For For 11 Elect CHEN Yuanling Mgmt For For For 12 Elect ZHU Hongbo Mgmt For For For 13 Elect HU Zheyi Mgmt For For For 14 Elect Timpson CHUNG Shui Ming Mgmt For Against Against 15 Elect Margaret LEUNG KO May Yee Mgmt For For For 16 Elect WIM Kok Mgmt For For For 17 Elect Murray Horn Mgmt For For For 18 Elect XU Tie Mgmt For For For 19 Elect QI Shouyin Mgmt For For For 20 Terms of Office for Directors Mgmt For For For 21 Elect ZHANG Furong Mgmt For For For 22 Elect LIU Jin Mgmt For For For 23 Elect LI Xiaoling Mgmt For For For 24 Elect BAI Jianjun Mgmt For For For 25 Elect WANG Xinmin Mgmt For For For 26 Authority to Issue Debt Instruments Mgmt For For For 27 Amendments to Articles Mgmt For For For China Everbright International Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y14226107 04/26/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect CHEN Xiaoping Mgmt For For For 6 Elect WANG Tianyi Mgmt For For For 7 Elect CAI Shuguang Mgmt For For For 8 Elect Philip FAN Yan Hok Mgmt For Against Against 9 Elect ZHAI Haitao Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Repurchased Shares Mgmt For Against Against China Everbright Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y1421G106 05/15/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Richard TANG Chi Chun Mgmt For For For 6 Elect ZANG Qiutao Mgmt For Against Against 7 Elect CHEN Shuang Mgmt For For For 8 Elect Timpson CHUNG Shui Ming Mgmt For Against Against 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against China Life Insurance Co Ticker Security ID: Meeting Date Meeting Status CINS Y1477R204 02/19/2013 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Appointment of Auditor and Authority to Set Fees Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Amendments to Rules of Procedures for Board Mgmt For For For China Life Insurance Co Ticker Security ID: Meeting Date Meeting Status CINS Y1477R204 06/05/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Fees of Directors and Supervisors Mgmt For For For 7 Authority to Set Auditors' Fees Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Approval of Daily Connected Transactions between China Guangfa Bank Co., Ltd. Mgmt For For For 10 Amendments to Articles Mgmt For For For 11 Non-Voting Meeting Note N/A N/A N/A N/A China Longyuan Power Group Corporation Limited Ticker Security ID: Meeting Date Meeting Status CINS Y1501T101 05/31/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Directors' Report Mgmt For For For 3 Supervisors' Report Mgmt For For For 4 Final Accounts Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Budget Report Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Appointment of PRC Auditor and Authority to Set Fees Mgmt For For For 9 Appointment of International Auditor and Authority to Set Fees Mgmt For For For 10 Directors' and Supervisors' Fees Mgmt For For For 11 Authority to Issue Debt Instruments Mgmt For For For 12 Authority to Issue H Shares w/o Preemptive Rights Mgmt For Against Against 13 Shareholder Proposal ShrHoldr For Against Against China Minsheng Banking Corporation Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y1495M112 06/17/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Annual Report 2012 Mgmt For For For 3 Financial Report 2012 Mgmt For For For 4 Annual Budget 2013 Mgmt For For For 5 Directors' Report Mgmt For For For 6 Supervisors' Report Mgmt For For For 7 Allocation of Final Dividend 2012 Mgmt For For For 8 Authority to Declare Interim Dividend 2013 Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Amendments to Terms of Reference for Supervisory Board Mgmt For For For 11 Amendments to Administrative Measures of Connected Transactions Mgmt For For For 12 Approval of Issuance Plans (tier-2 capital instruments) Mgmt For Abstain Against 13 Amendments to Articles Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A China Mobile Limited Ticker Security ID: Meeting Date Meeting Status CINS Y14965100 05/30/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect LI Yue Mgmt For For For 6 Elect XUE Taohai Mgmt For For For 7 Elect HUANG Wenlin Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against China National Building Material Co Ticker Security ID: Meeting Date Meeting Status CINS Y15045100 05/23/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Authority to Declare Interim Dividends Mgmt For For For 8 Appointment of Auditors and Authority to Set Fees Mgmt For For For 9 Adjustments to the Remuneration of Directors and Supervisors Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights and Related Amendment to Articles Mgmt For Against Against 11 Issuance of Debt Financing Instruments Mgmt For Abstain Against China Overseas Land & Investment Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y15004107 05/30/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect HAO Jian Min Mgmt For For For 6 Elect XIAO Xiao Mgmt For For For 7 Elect Guo Yong Mgmt For For For 8 Elect Kan Hongbo Mgmt For For For 9 Elect Kennedy WONG Ying Ho Mgmt For For For 10 Elect Rita FAN HSU Lai Tai Mgmt For Against Against 11 Elect Brian David LI Man Bun Mgmt For Against Against 12 Directors' Fees Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 16 Authority to Issue Repurchased Shares Mgmt For Against Against China Overseas Land & Investment Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y15004107 05/30/2013 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 New CSCECL Group Engagement Agreement and New Cap Mgmt For For For China Petroleum & Chemical Corp Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 05/29/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Authority to Declare Interim Dividends Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Extension of Validity Period of Convertible Bonds Issuance Mgmt For For For 11 Authority to Issue Debt Instruments Mgmt For Abstain Against 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Non-Voting Meeting Note N/A N/A N/A N/A China Petroleum & Chemical Corp Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 05/29/2013 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Allocation of Profits/Dividends Mgmt For For For 4 Non-Voting Meeting Note N/A N/A N/A N/A China Petroleum & Chemical Corp Ticker Security ID: Meeting Date Meeting Status CINS Y15010104 10/16/2012 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Continuing Connected Transactions Mgmt For For For 4 Zhong Ke Guangdong Refinery Intergration Project Mgmt For For For 5 Amendments to Articles Mgmt For For For China Resources Land Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G2108Y105 06/05/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect YAN Biao Mgmt For Against Against 6 Elect DING Jiemin Mgmt For Against Against 7 Elect WEI Bin Mgmt For Against Against 8 Elect HUANG Daoguo Mgmt For For For 9 Elect CHEN Ying Mgmt For Against Against 10 Elect Andrew Y. YAN Mgmt For Against Against 11 Elect Bosco HO Hin Ngai Mgmt For For For 12 Directors' Fees Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 16 Authority to Issue Repurchased Shares Mgmt For Against Against 17 Non-Voting Meeting Note N/A N/A N/A N/A China Resources Power Hldgs Co Ticker Security ID: Meeting Date Meeting Status CINS Y1503A100 06/07/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect WANG Yu Jun Mgmt For For For 6 Elect DU Wen Min Mgmt For Against Against 7 Elect WEI Bin Mgmt For Against Against 8 Elect CHEN Ji Min Mgmt For For For 9 Elect Andrew MA Chiu-Cheung Mgmt For Against Against 10 Elect HUANG Daoguo Mgmt For Against Against 11 Elect CHEN Ying Mgmt For Against Against 12 Directors' Fees Mgmt For For For 13 Appointment of Auditor and Authority to Set Fees Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 16 Authority to Issue Repurchased Shares Mgmt For Against Against 17 Non-Voting Meeting Note N/A N/A N/A N/A China Shenhua Energy Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1504C113 06/21/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Fees of Directors and Supervisors Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Revision of Annual Cap under the Current Mutual Coal Supply Agreement Mgmt For For For 10 Supplementary Agreement to the Current Financial Services Agreement and Revised Annual Caps Mgmt For For For 11 Mutual Coal Supply Agreement Mgmt For For For 12 Mutual Supplies and Services Agreement Mgmt For For For 13 Financial Services Agreement Mgmt For For For 14 Change in Use of Proceeds Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Authority to Repurchase Shares Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Non-Voting Agenda Item N/A N/A N/A N/A 24 Non-Voting Agenda Item N/A N/A N/A N/A China Shenhua Energy Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y1504C113 06/21/2013 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Authority to Repurchase Shares Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A China State Construction International Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G21677136 06/06/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect KONG Qingping Mgmt For For For 6 Elect ZHOU Yong Mgmt For For For 7 Elect TIAN Shuchen Mgmt For For For 8 Elect PAN Shujie Mgmt For For For 9 Elect Raymond HO Chung Tai Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Repurchased Shares Mgmt For Against Against 15 Non-Voting Meeting Note N/A N/A N/A N/A Chipbond Technology Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y15657102 06/17/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Amendments to Procedural Rules: Capital Loans Mgmt For For For 11 Amendments to Procedural Rules: Endorsements and Guarantees Mgmt For For For 12 Allocation of Dividends from Capital Reserve Mgmt For For For 13 Merger/Acquisition Mgmt For For For 14 Extraordinary motions Mgmt For Against Against Chongqing Rural Commercial Bank Ticker Security ID: Meeting Date Meeting Status CINS Y1594G107 05/10/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Director's Report Mgmt For For For 3 Supervisor's Report Mgmt For For For 4 Accounts and Reports Mgmt For For For 5 Profit Distribution Plan Mgmt For For For 6 Annual Report Mgmt For For For 7 2013 Financial Budget Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Issue Debt Instruments Mgmt For For For 10 Non-Voting Agenda Item N/A N/A N/A N/A Chunghwa Telecom Ticker Security ID: Meeting Date Meeting Status CINS Y1613J108 06/25/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Allocation of Dividends from Capital Reserve Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Amendments to Procedural Rules: Acquisition and Disposal of Assets Mgmt For For For 11 Amendments to Procedural Rules: Capital Loans Mgmt For For For 12 Amendments to Procedural Rules: Endorsements and Guarantees Mgmt For For For 13 Elect LEE Yen-Sung Mgmt For For For 14 Elect SHIH Mu-Piao Mgmt For For For 15 Elect HONG Yu-Fen Mgmt For For For 16 Elect LEE Jih-Chu Mgmt For For For 17 Elect GordonS. Chen Mgmt For For For 18 Elect LIN Yi-Bing Mgmt For For For 19 Elect HUANG Su-Ghen Mgmt For For For 20 Elect TSAI Shih-Peng Mgmt For For For 21 Elect WANG Chung-Yu Mgmt For For For 22 Elect TSAIZse-Hong Mgmt For For For 23 Elect Rebecca WU Chung-Fern Mgmt For For For 24 Elect CHEN Tain-Jy Mgmt For For For 25 Elect CHOU Yun-Tsai Mgmt For For For 26 Restrictions for CHEN Tain-Jy Mgmt For For For 27 Restrictions for LEE Jih-Chu Mgmt For For For 28 Non-Voting Meeting Note N/A N/A N/A N/A Cnooc Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y1662W117 05/24/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect YANG Hua Mgmt For For For 6 Elect ZHOU Shouwei Mgmt For Against Against 7 Elect CHIU Sung Hong Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Issue Repurchased Shares Mgmt For Against Against Cnooc Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y1662W117 11/21/2012 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Revised Annual Caps of Framework Agreement Mgmt For For For Formosa International Hotels Ticker Security ID: Meeting Date Meeting Status CINS Y2603W109 06/28/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Capitalization of Profits and Issuance of New Shares Mgmt For For For 8 Amendments to Procedural Rules: Capital Loans and Endorsements/Guarantees Mgmt For For For 9 Amendments to Procedural Rules: Shareholder Meetings Mgmt For For For 10 Extraordinary motions Mgmt For Against Against Fosun International Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y2618Y108 05/22/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect GUO Guangchang Mgmt For For For 6 Elect DING Guoqi Mgmt For For For 7 Elect ZHANG Shengman Mgmt For For For 8 Elect Andrew Y. YAN Mgmt For Against Against 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 13 Authority to Issue Repurchased Shares Mgmt For Against Against 14 Non-Voting Meeting Note N/A N/A N/A N/A Fubon Financial Holding Co. Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y26528102 06/14/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt For For For 11 Non-compete Restrictions for Directors Mgmt For Against Against 12 Non-compete Restrictions for Directors Mgmt For Against Against 13 Non-compete Restrictions for Directors Mgmt For Against Against GCL-Poly Energy Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G3774X108 05/31/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect SHU Hua Mgmt For For For 5 Elect YU Bao Dong Mgmt For For For 6 Elect ZHOU Yuan Mgmt For For For 7 Elect Raymond HO Chung Tai Mgmt For For For 8 Elect XUE Zhong Su Mgmt For Against Against 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against Great Wall Motor Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y2882P106 05/10/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Directors' Report Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Annual Report Mgmt For For For 6 Independent Directors' Report Mgmt For For For 7 Supervisors' Report Mgmt For For For 8 Business Strategy for 2013 Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For Great Wall Motor Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y2882P106 06/26/2013 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Absorption of Wholly-Owned Subsidiaries Mgmt For For For 3 Change in Use of Proceeds Mgmt For For For Haier Electronics Group Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G42313125 05/28/2013 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect LIANG Hai Shan Mgmt For Against Against 5 Elect LI Hua Gang Mgmt For For For 6 Directors' Fees Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Allocation of Profits/Dividends Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Issue Repurchased Shares Mgmt For Against Against Haier Electronics Group Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G42313125 05/28/2013 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Elect WANG Han Hua Mgmt For For For 4 Elect Eva CHENGLi Kam Fun Mgmt For For For 5 Directors' Fees Mgmt For For For Hang Seng Bank Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y30327103 05/16/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect John CHAN Cho Chak Mgmt For For For 5 Elect Marvin CHEUNG Kin Tung Mgmt For For For 6 Elect Eric LI Ka Cheung Mgmt For Against Against 7 Elect Vincent LO Hong Sui Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against Hon Hai Precision Industry Ticker Security ID: Meeting Date Meeting Status CINS Y36861105 06/26/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Capitalization of Profits and Issuance of New Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 12 Employee Restricted Stock Scheme Mgmt For Against Against 13 Amendments to Procedural Rules: Capital Loans Mgmt For For For 14 Amendments to Procedural Rules: Endorsements and Guarantees Mgmt For For For 15 Amendments to Articles Mgmt For For For 16 Elect Terry GOU Tai-ming Mgmt For For For 17 Elect TAI Jeng-wu Mgmt For For For 18 Elect HUANG Qing-yuan Mgmt For Against Against 19 Elect LU Fang-ming Mgmt For For For 20 Elect CHIEN Yi-bin Mgmt For Against Against 21 Elect WU Yu-chi Mgmt For For For 22 Elect LIU Cheng-yu Mgmt For For For 23 Elect WAN Jui-hsia as Supervisor Mgmt For For For 24 Elect CHUO Min-chih as Supervisor Mgmt For Against Against 25 Non-compete Restrictions for Directors Mgmt For Against Against 26 Extraordinary Motions Mgmt For Against Against 27 Non-Voting Agenda Item N/A N/A N/A N/A Hong Kong & China Gas Co. Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y33370100 06/05/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect LEE Shau Kee Mgmt For Against Against 6 Elect LEUNG Hay Man Mgmt For For For 7 Elect Colin LAM Ko Yin Mgmt For Against Against 8 Elect Alfred CHAN Wing Kin Mgmt For For For 9 Elect Peter WONG Wai Yee Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Bonus Share Issuance Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 14 Authority to Issue Repurchased Shares Mgmt For Against Against Hong Kong Exchanges and Clearing Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y3506N139 04/24/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect John E. Strickland Mgmt For For For 6 Elect Oscar WONG Sai Hung Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Authority to Repurchase Shares Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For Huaneng Power International Inc. Ticker Security ID: Meeting Date Meeting Status CINS Y3744A105 06/19/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Director's Report Mgmt For For For 4 Supervisor's Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For Abstain Against 8 Authority to Issue Medium and Long Term Debt Financing Instruments Mgmt For For For 9 Authority to Issue Short-Term Debetures Mgmt For For For 10 Authority to Issue Super Short-Term Debetures Mgmt For For For 11 Authority to Issue Private Placement of Debt Financing Instrument Mgmt For For For Hysan Development Co. Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y38203124 05/15/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect Frederick P. Churchouse Mgmt For For For 5 Elect LEE Chien Mgmt For For For 6 Elect Michael LEE Tze Hau Mgmt For For For 7 Elect Joseph POON Chung Yin Mgmt For For For 8 Elect Wendy YUNG Wen Yee Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For Industrial & Commercial Bank of China Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y3990B112 03/20/2013 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Malcolm C. McCarthy Mgmt For For For 3 Elect Kenneth P. CHUNG Mgmt For For For 4 2013 Fixed Assets Investment Budget Mgmt For For For 5 Authority to Issue Eligible Tier-2 Capital Instruments Mgmt For For For Industrial & Commercial Bank of China Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y3990B112 06/07/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Appointment of Auditor and Authority to Set Fees Mgmt For For For 8 Elect YI Huiman Mgmt For For For 9 Elect LUO Xi Mgmt For For For 10 Elect LIU Lixian Mgmt For For For Industrial & Commercial Bank of China Ltd. Ticker Security ID: Meeting Date Meeting Status ISIN CNE1000003G1 11/05/2012 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Capital Management Plan Mgmt For For For 4 Appointment of Auditor and Authority to Set Fees Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Intime Retail (Group) Company Limited Ticker Security ID: Meeting Date Meeting Status CINS G49204103 05/03/2013 Voted Meeting Type Country of Trade Special Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Divestitures and Acquisition Mgmt For For For 4 Authorize Board to Execute Equity Transfer Agreements Mgmt For For For 5 Non-Voting Meeting Note N/A N/A N/A N/A Intime Retail (Group) Company Limited Ticker Security ID: Meeting Date Meeting Status CINS G49204103 05/31/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Andrew WONG Luen Cheung Mgmt For For For 6 Elect CHOW Joseph Mgmt For For For 7 Elect SHI Chungui Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Issue Repurchased Shares Mgmt For Against Against 13 Amendments to Articles - Change in Company Name Mgmt For For For Kerry Properties Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G52440107 05/03/2013 Voted Meeting Type Country of Trade Annual Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect WONG Siu Kong Mgmt For Against Against 6 Elect QIAN Shaohua Mgmt For For For 7 Elect KU Moon Lun Mgmt For For For 8 Elect Stephen CHANG Tso Tung Mgmt For For For 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against 14 Non-Voting Meeting Note N/A N/A N/A N/A Kingboard Chemical Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G52562140 05/06/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect CHEUNG Kwong Kwan Mgmt For For For 6 Elect CHANG Wing Yiu Mgmt For For For 7 Elect HO Yin Sang Mgmt For Against Against 8 Elect Chadwick MOKCham Hung Mgmt For Against Against 9 Directors' Fees Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authority to Repurchase Shares Mgmt For For For 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Authority to Issue Repurchased Shares Mgmt For Against Against 20 Bonus Share Issuance Mgmt For For For 21 Non-Voting Agenda Item N/A N/A N/A N/A 22 Non-Voting Agenda Item N/A N/A N/A N/A 23 Non-Voting Agenda Item N/A N/A N/A N/A Lee & Man Paper Manufacturing Ticker Security ID: Meeting Date Meeting Status CINS G5427W130 05/13/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect KunihikoKashima Mgmt For Against Against 6 Elect POON Chung Kwong Mgmt For For For 7 Elect Haga Yoshio Mgmt For Against Against 8 Directors' Fees for 2012 Mgmt For For For 9 Directors' Fees for 2013 Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against Media Tek Inc Ticker Security ID: Meeting Date Meeting Status CINS Y5945U103 06/21/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Amendments to Procedural Rules: Capital Loans and Endorsements/Guarantees Mgmt For For For 7 Allocation of Dividends from Capital Reserve Mgmt For For For MEGA Financial Holding Co. Ticker Security ID: Meeting Date Meeting Status CINS Y59456106 06/21/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Non-Compete Restrictions for Directors Mgmt For Against Against 8 Amendments to Procedural Rules: Shareholder Meetings Mgmt For For For 9 Non-Voting Meeting Note N/A N/A N/A N/A PetroChina Co. Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y6883Q104 05/23/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Financial Statements Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Authority to Declare Interim Dividend Mgmt For For For 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Elect LI Qingyi Mgmt For Against Against 10 Elect FAN Fuchun Mgmt For For For 11 Amendments to Articles of Association Mgmt For For For 12 Authority to Issue Debt Financing Instrument Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against PICC Property & Casualty Co Ticker Security ID: Meeting Date Meeting Status CINS Y6975Z103 03/25/2013 Voted Meeting Type Country of Trade Special Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Elect LIN Hanchuan Mgmt For For For 4 Non-Voting Meeting Note N/A N/A N/A N/A PICC Property & Casualty Co Ticker Security ID: Meeting Date Meeting Status CINS Y6975Z103 06/29/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Directors' Report Mgmt For For For 5 Supervisors' Report Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Supervisory Board Fees Mgmt For For For 10 Authority to Issue H Shares w/o Preemptive Rights Mgmt For Against Against 11 Amendments to Articles of Association Mgmt For For For 12 Amendments to Procedural Rules for Shareholders' General Meeting Mgmt For For For 13 Amendments to the Procedural Rules for the Board of Directors Mgmt For For For 14 Amendments to the Procedural Rules for the Supervisory Committee Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Appointment of Auditor and Authority to Set Fees Mgmt For For For Power Assets Holdings Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7092Q109 05/20/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect CHAN Loi Shun Mgmt For For For 6 Elect Alex FONG Chi Wai Mgmt For For For 7 Elect Francis LEE Lan Yee Mgmt For For For 8 Elect Frank J. Sixt Mgmt For Against Against 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against Sands China Ltd Ticker Security ID: Meeting Date Meeting Status CINS G7800X107 05/31/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect TOH Hup Hock Mgmt For For For 6 Elect Michael Alan Leven Mgmt For For For 7 Elect Jeffrey H. Schwartz Mgmt For For For 8 Elect David M. Turnbull Mgmt For For For 9 Elect Victor Patrick Hoog Antink Mgmt For For For 10 Elect Steven Zygmunt Strasser Mgmt For For For 11 Directors' Fees Mgmt For For For 12 Appointment of Auditor and Authority to Set Fees Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 15 Authority to Issue Repurchased Shares Mgmt For Against Against 16 Amendments to Articles - Change in Company Name Mgmt For For For 17 Amendments to Articles Mgmt For For For 18 Non-Voting Meeting Note N/A N/A N/A N/A Shougang Fushan Resources Group Limited Ticker Security ID: Meeting Date Meeting Status CINS Y7760F104 06/18/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect CHEN Zhaoqiang Mgmt For For For 6 Elect LIU Qingshan Mgmt For For For 7 Elect KEE Wah Sze Mgmt For For For 8 Elect CHAN Pat Lam Mgmt For For For 9 Elect CHAN Chung Chun Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Repurchased Shares Mgmt For Against Against Sino-Ocean Land Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y8002N103 05/10/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends; Scrip Dividend Mgmt For For For 5 Elect CHEN Runfu Mgmt For For For 6 Elect YANG Zheng Mgmt For Against Against 7 Elect TSANG Hing Lun Mgmt For For For 8 Elect GU Yunchang Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against Sinopec Shanghai Petrochemical Co. Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y80373106 06/06/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' report Mgmt For For For 4 Supervisors' report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Financial Budget Mgmt For For For 8 Appointment of Auditors and Authority to Set Fees Mgmt For Against Against 9 Elect WANG Zhiqing as Chairman and President Mgmt For Against Against 10 Elect GAO Jinping Mgmt For Against Against 11 Elect ZHANG Jianping Mgmt For For For 12 Authority to Issue Short-term Commercial Paper Mgmt For For For 13 Authorization Matters for Issuance of Short-term Commercial Paper Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A Sinopharm Group Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y8008N107 06/05/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Directors' Report Mgmt For For For 4 Supervisors' Report Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Appointment of Domestic Auditor and Authority to Set Fees Mgmt For For For 8 Appointment of International Auditor and Authority to Set Fees Mgmt For For For 9 Elect CHEN Qiyu Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Authority to Give Guarantees Mgmt For Abstain Against 12 Amendments to Articles Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against Sinopharm Group Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y8008N107 12/29/2012 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Elect LI Ling Mgmt For For For Sun Hung Kai Properties Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y82594121 11/15/2012 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect Victor LUI Ting Mgmt For For For 6 Elect Norman LEUNG Nai Pang Mgmt For For For 7 Elect Donald LEUNG Kui King Mgmt For For For 8 Elect Thomas KWOK Ping Kwong Mgmt For For For 9 Elect LEE Shau Kee Mgmt For Against Against 10 Elect Dicky Peter YIP Mgmt For Against Against 11 Elect Richard WONG Yue Chim Mgmt For Against Against 12 Elect William FUNG Kwok Lun Mgmt For Against Against 13 Elect William KWAN Cheuk Yin Mgmt For For For 14 Elect Michael WONG Yick Kam Mgmt For For For 15 Elect Patrick CHAN Kwok Wai Mgmt For For For 16 Directors' Fees Mgmt For For For 17 Appointment of Auditor and Authority to Set Fees Mgmt For For For 18 Authority to Repurchase Shares Mgmt For For For 19 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 20 Authority to Issue Repurchased Shares Mgmt For Against Against 21 Adoption of New SHKP Share Option Scheme Mgmt For For For 22 Adoption of New SUNeVision Share Option Scheme Mgmt For Against Against Taiwan Semiconductor Manufacturing Ticker Security ID: Meeting Date Meeting Status CINS Y84629107 06/11/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Amendments to Procedural Rules Mgmt For For For Tencent Holdings Ltd. Ticker Security ID: Meeting Date Meeting Status CINS G87572148 05/15/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect ZHANG Zhidong Mgmt For For For 6 Elect Ian C. Stone Mgmt For For For 7 Elect Jacobus Petrus Bekker Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Appointment of Auditor and Authority to Set Fees Mgmt For For For 10 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 11 Authority to Repurchase Shares Mgmt For For For 12 Authority to Issue Repurchased Shares Mgmt For Against Against Tianneng Power International Ltd Ticker Security ID: Meeting Date Meeting Status CINS G8655K109 05/18/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect ZHANG Kaihong Mgmt For For For 6 Elect YANG Lianming Mgmt For For For 7 Elect HO Tso Hsiu Mgmt For Against Against 8 Appointment of Auditor and Authority to Set Fees Mgmt For For For 9 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Authority to Repurchase Shares Mgmt For For For 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Authority to Issue Repurchased Shares Mgmt For Against Against TTY Biopharm Co. Ltd Ticker Security ID: Meeting Date Meeting Status CINS Y90017107 06/25/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Capitalization of Profits and Issuance of New Shares Mgmt For For For 9 Amendment to Articles Mgmt For For For 10 Amendments to Procedural Rules: Capital Loans Mgmt For For For 11 Amendments to Procedural Rules: Endorsements and Guarantees Mgmt For For For 12 Non-compete Restrictions for Directors Mgmt For Against Against 13 Extraordinary motions Mgmt For Against Against 14 Non-Voting Meeting Note N/A N/A N/A N/A Uni-President Enterprises Corporation Ticker Security ID: Meeting Date Meeting Status CINS Y91475106 06/25/2013 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Accounts and Reports Mgmt For For For 9 Allocation of Profits/Dividends Mgmt For For For 10 Capitalization of Profits and Issuance of New Shares Mgmt For For For 11 Authority to Issue Shares w/o Preemptive Rights Mgmt For For For 12 Amendments to Articles Mgmt For For For 13 Amendments to Procedural Rules: Election of Directors and Supervisors Mgmt For For For 14 Amendments to Procedural Rules: Shareholder Meetings Mgmt For For For 15 Amendments to Procedural Rules: Acquisition and Disposal of Assets Mgmt For For For 16 Amendments to Procedural Rules: Capital Loans Mgmt For For For 17 Amendments to Procedural Rules: Endorsements and Guarantees Mgmt For For For 18 Elect LIN Yun Mgmt For For For 19 Elect CHOW Hsing-Yi Mgmt For For For 20 Elect YUE Chao-Tang Mgmt For For For 21 Elect KAO Chin-Yen Mgmt For For For 22 Elect KAO Hsiu-Ling Mgmt For For For 23 Elect LO Chih-Hsien Mgmt For For For 24 Elect HOU Po-Ming Mgmt For Against Against 25 Elect HOU Po-Yu Mgmt For For For 26 Elect WU Chung-Ho Mgmt For For For 27 Elect WU Ping-Chih Mgmt For For For 28 Elect LIN Chang-Sheng Mgmt For For For 29 Elect LIU Hsiu-Jen Mgmt For For For 30 Elect CHENG Kao-Huei Mgmt For For For 31 Non-Compete Restrictions for Directors Mgmt For Against Against 32 Non-Voting Meeting Note N/A N/A N/A N/A Want Want China Holdings Ltd Ticker Security ID: Meeting Date Meeting Status CINS G9431R103 04/26/2013 Voted Meeting Type Country of Trade Annual Cayman Islands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Allocation of Profits/Dividends Mgmt For For For 5 Elect TSAI Eng Meng Mgmt For For For 6 Elect CHU Chi Wen Mgmt For Against Against 7 Elect CHENG Wen Hsien Mgmt For For For 8 Elect David TOH Ka Hock Mgmt For For For 9 Elect LEE Kwang Chou Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Appointment of Auditor and Authority to Set Fees Mgmt For For For 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 14 Authority to Issue Repurchased Shares Mgmt For Against Against Wharf (Holdings) Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y8800U127 06/06/2013 Voted Meeting Type Country of Trade Annual Hong Kong Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For For For 4 Elect NG Tze Yuen Mgmt For Against Against 5 Elect Alexander AU Siu Kee Mgmt For For For 6 Elect Edward CHEN K.Y. Mgmt For For For 7 Elect Raymond CH'IEN Kuo Fung Mgmt For Against Against 8 Elect Yen Thean LENG Mgmt For For For 9 Elect Arthur LI Kwok Cheung Mgmt For For For 10 Appointment of Auditor and Authority to Set Fees Mgmt For For For 11 Directors' Fees Fee Payable to the Chairman Mgmt For For For 12 Directors' Fees Fee Payable to Directors Mgmt For For For 13 Directors' Fees Fee Payable to the Audit Committee Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares w/o Preemptive Rights Mgmt For Against Against 16 Authority to Issue Repurchased Shares Mgmt For Against Against Zijin Mining Group Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y9892H107 05/28/2013 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Amendments to Articles Mgmt For For For 3 Profit Distribution Plan 2012-2014 Mgmt For For For 4 Authority to Issue Mid-term Bonds Mgmt For For For 5 Authority to Repurchase Shares Mgmt For For For 6 Authority to Give Guarantees Mgmt For For For 7 Directors' Report Mgmt For For For 8 Independent Directors' Report Mgmt For For For 9 Supervisors' Report Mgmt For For For 10 Financial Report Mgmt For For For 11 Annual Report Mgmt For For For 12 Allocation of Profits/Dividends Mgmt For For For 13 Directors' Fees Mgmt For For For 14 Appointment of Auditor and Authority to Set Fees Mgmt For For For Zijin Mining Group Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y9892H107 05/28/2013 Voted Meeting Type Country of Trade Other China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Repurchase H Shares Mgmt For For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Shelton Greater China Fund By: /s/ Teresa Axelson Teresa Axelson Chief Compliance Officer Date: August 9, 2013
